DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The prior office action dated 09/14/2021 has been vacated and a new office action is set forth below.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/03/2021 has been entered.
Claims 1-10, 21-22 are pending. The amendment filed on filed on 08/04/2021 is acknowledged. Claims 6-10, 22 are withdrawn. Claims 1-5, 21 are under consideration.
Priority
The present application is a continuation-in-part of U.S. Patent Application Serial No. 13/270,840 filed October 11, 2011. U.S. Patent Application Serial No. 13/270,840 is a continuation of U.S. Patent Application Serial No, 13/035,777 filed February 25, 2011, U.S. patent Application Serial No. 13/035,777 claims the benefit of priority of U.S. Provisional Application Number 61/308,884, filed February 26, 2010, and is also a continuation- in-part of International Patent Application No. PCT/US09/68S 18, filed December 18, 2009, International Patent Application No, PCT/US09/68818 claims the benefit of priority of U.S, Provisional Application 61/139,470, filed December 19, 2006. The present application also claims the benefit of priority of U. S. Provisional Patent Application No, 61/678,458 filed August 1, 2012. As such the effectively filed date for the instant application is December 19, 2008.

Claim Rejections - 35 USC § 112/New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The amended claims 1-2, and newly added claim 21 include new matter. It is relevant to note that recitation of “ a polynucleotide encoding a wild type human N-sulfoglucosamine sulfohydrolase (SGSH) polypeptide”..   a direct intravenous injection, a self-complementary recombinant adeno-associated virus rAAV9 comprising the polynucleotide encoding human wild type SGSH polypeptide such that ..  the wild-type human SGSH is expressed in neuronal and glial cells in the central nervous system of the patient”  lack support in the as-filed specification.  Newly added claim 21 recites “The method of claim 1 or 2, wherein the SGSH peptide is under the control of its endogenous promoter.” Which also lack support in the specification.
To determine if a newly added recitation has adequate written description, the specification, as originally filed, is analyzed for explicit or implicit support for the newly added recitation.  
A search of the specification, as originally filed, fails to identify implicit or explicit support for the claimed invention. .
As support for the amendment, to claims 1-2 Applicants point that the claims amended to clarify that the therapeutic peptide is a wild type copy of human SGSH gene, which when mutated causes Sanfilippo syndrome Type A (MPS IIIA). However, the recitation of wild type human SGSH polypeptide or wild-type human SGSH is expressed in neuronal and glial cells in the central nervous system as required by the amended claims are not supported by the specification. There is no implicit or explicit support for the use of a wild type copy of human SGSH gene. For the newly added claim 21, Applicants point to paragraphs [0017], [0018], [0079], [0117] and the knowledge available to the skilled artisan as of the effective filing date.
However, none of the cited paragraphs recite “The method of claim 1 or 2, wherein the SGSH peptide is under the control of its endogenous promoter” but rather recite “Self complementary (sc) rAAV9 bearing MECP2 cDNA under control of a fragment of its own promoter (scAAV9/MECP2), was shown to be capable of significantly stabilizing or reversing disease phenotypes when administered systemically into female RTT mouse models”. Thus, the cited section does not describe the newly added wild type human SGSH not the newly added claim 21, as presently claimed.  The Examiner has reviewed the specification and finds no support in the as-filed specification for the newly added limitations.  Thus, the as-filed specification does not contemplate or describe the CNS of a patient suffering from mucopolysaccharidosis IIIA (MPS IIIA) a polynucleotide encoding a wild type human N-sulfoglucosamine sulfohydrolase (SGSH) polypeptide nor, wherein the SGSH peptide is under the control of its endogenous promoter as presently recited in the claims.
As such, the new recitations added by amendment constitute new matter because the specification, as originally filed, fails to provide explicit or implicit support for these new recitations.

Maintained/Claim Rejections - 35 USC §103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claims 1, 3-5 remain rejected and also apply to newly added claim 21 under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Ruzo (Molecular Therapy Volume 16, (Supplement 1): 1 -389, 2008, published May 8, 2008) in view of Barkats (US20100240739, dated 9/23/2010, claiming priority 10/05/2008).
Claim interpretation; Instant rejection is applied to the extent the combination of art references teach the same method steps of administering Sgsh to a subject, thus the rejection as set forth below is appropriate. 
Ruzo teaches a serotype 8 adeno-associated viral vector which expressed the mouse sulphamidase cDNA (AAV2/8-Sgsh) administered into MPSIIIA mice receiving an intravenous administration of AAV2/8-Sgsh showed a high expression and activity of sulphamidase in liver or in muscle, respectively (abstract No 525, page 197). These tissues were able to secrete the enzyme to the bloodstream, as the sulphamidase activity in the blood serum almost reached the levels of control mice, whereas it was undetectable in MPSIIIA untreated mice. Glycosaminoglycan (GAG) accumulation was decreased in all tissues, even reaching normalization in many of them, demonstrating that the enzyme was being taken up by non- transduced cells (abstract No 525, page 197). Ruzo does not teach using scAAV9 to deliver gene of interest to a subject in need thereof.
However, at the time of filing, regarding claims 1-2, Barkats teaches intravenous injection of scAAV9 vectors comprising a gene of interest under the cytomegalovirus (CMV) promoter in the adult mouse and transgene expression in the CNS was analyzed four weeks thereafter (example 5). Regarding claim 3, Barkats teaches an efficient transduction of the CNS cells, including lower MNs and glial cells, after intravenous delivery of recombinant AAVS9 vectors in adult mice in which the BBB is completely formed. This emphasizes the particular property of these vectors to pass from the circulation to the CNS parenchyma through the BBB, achieving widespread gene transfer to the nervous cells (example 5, [0097)). Regarding claim 4, Barkats teaches after i.v. delivery of scAAV9-mSEAP, a sustained expression of the transgene was found in many brain regions such as the median eminence (FIG. 7f), the hippocampus (FIG. 7g) or the corpus callosum (FIG. 7h) (example 5, [0094]. Regarding claim 5, Barkats teaches importantly, there were many mSEAP-positive cells and fibers throughout the spinal cord after i.v. delivery of recombinant serotype 9 AAV vectors (FIG. 8a-g). A higher level of transgene expression was observed with the sc- than with the conventional ssAAV9 vector (FIG. 8a, b versus 8c-g) [0095]. Moreover, Barkats teaches embodiments for depending on the therapeutic product, the invention can be used to treat various diseases, including lysosomal diseases [0063]. Injections using scAAV9-GFP demonstrated the superiority of scAAV9 for systemic gene delivery to the spinal cord. A high number of cells was found to express four weeks after i.v. injection of 2.times.10.sup.12 vg scAAV9, GFP was expressed in the spinal cord in both neuronal and glial cells [0096]. After i.v. delivery of scAAV9-mSEAP, a sustained expression of the transgene was found in many brain regions such as the median eminence, the hippocampus or the corpus callosum [0094]. Regarding claim 21, Barkats teaches the nucleic acid most preferably comprises a promoter region, operably linked to the coding sequence, to cause or improve expression of the therapeutic protein in infected cells [0044].
Accordingly, it would have been obvious to a person of ordinary skill in the art to modify delivery method of Ruzo by substituting AAV8 with scAAV9 disclosed in Barkats for intravenous administration of gene of interest (Sgsh) into a subject in need thereof, that could express gene of interest in both the peripheral tissues and also the central nervous system, with reasonable expectation of success. One would have been motivated to substitute AAV2/8 with scAAV9 to receive the expected benefit of the scAAV9, of a sustained expression of the transgene was found in many brain regions such as the median eminence, the hippocampus or the corpus callosum without using BBB permeable agent to deliver and express gene of interest in the brain of the subject in need thereof. One of ordinary skill in the art would have reasonable expectation of success because prior art successfully reported i.v. delivery of scAAV9 vectors results in a higher level of transgene expression into the CNS.
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.
Response to arguments
A.	Applicants argue first, the references do not teach or suggest expressing the SGSH in neuronal and glial cells in the central nervous system of the patient. Second Barkats does not motivate a person of skill in the art to substitute the rAAV2/8 of Ruzo with scAAV9 because such substitution would be based on the diffusion of recombinant proteins from transduced cells to non-transduced cells. Third, the Examiner has not established why a person of skill in the art would have been motivated to alter the treatment strategy taught by Ruzo. Fourth, Barkats does not test a functional gene to correlate expression and function, and Ruzo does not teach that its hepatic-circulatory mechanism exists in the central nervous system. Applicants’ arguments have been fully considered but are not persuasive.
In response, first Barkats in example 5, teaches intravenous injection of ss and scAAV9 vectors in the Adult Mouse and sc AAVS9 vectors encoding for mSEAP show an efficient transduction of the CNS cells, including lower MNs and glial cells, after intravenous delivery of recombinant AAV9 vectors in adult mice in which the BBB is completely formed. This emphasizes the particular property of these vectors to pass from the circulation to the CNS parenchyma through the BBB, achieving widespread gene transfer to the nervous cells [0095].
Second, because Barkats teaches the scAAV9.mSEAP efficiently transduced the MNs and glial cells by crossing the BBB and this emphasizes the particular property of the vector to pass from the circulation to the CNS through the BBB, achieving widespread gene transfer to the nervous cells as such this provides motivation to substitute AAV2/8 with scAAVS9 to receive the expected benefit of the scAAV9, of a sustained expression of the transgene without using BBB permeable agent to deliver and express gene of interest in the brain cells of the subject. This is evidence of the principle that the vector is not limited to diffusion but rather teaches scAAV9 has been shown to have broad tropism and to cross the BBB after systemic administration and deliver the recombinant proteins from transduced cells to non-transduced cells.
Third, the Examiner clearly has established motivation to alter the treatment strategy of Ruzo by substituting the AAV8 with scAAV9 disclosed in Barkats for intravenous administration of SGSH to receive the expected benefit of the scAAV9, of a sustained expression of the transgene was found in many brain regions such as NM and glial cells and because Ruzo teaches using AAV2/8 were able to secrete the enzyme to the bloodstream, as the SGSH activity in the blood serum almost reached the levels of control mice, and demonstrating that the enzyme was being taken up by non-transduced cells.
Fourth, Barkats does teach a functional gene to correlate expression and function, and Ruzo while does not teach that its hepatic-circulatory mechanism exists in the central nervous system, however this implies that AAV9 vector delivered into bloodstream efficiently transduce along with MN and glial cells a broad distribution profile an reversing the MPS IIIA phenotype in affected mice. Ruzo explicitly states that “our study suggests that this therapeutic approach may be of great interest as it would improve the lifespan and the quality of life of MPSIIIA patients.
B. 	Applicants basically reiterate the same arguments as in section (A) above that combined references do not teach or suggest that "the wild-type human SGSH is expressed in neuronal and glial cells in the central nervous system of the patient". Ruzo is a very short meeting abstract that discloses that AAV-mediated sulphamidase expression in liver or skeletal muscle prevented the development of somatic alterations in MPS IIIA Mice. Ruzo teaches that lack of sulphamidase activity "causes ... neurodegeneration," but does not teach AAV- mediated sulphamidase expression in or delivery to neuronal and glial cell in the CNS of the patient. Ruzo states en passant "that a therapy for the MPS IIIA based on the genetic modification of the liver or the muscle could benefit both the peripheral tissues and also the central nervous system." Ruzo does not teach or suggest that the SGSH is or should be expressed in neuronal and glial cells. Here, the specification discloses that "to date, efficient glial transduction has not been reported for any AAV serotype indicating that AAV9 has a unique transduction property in the CNS following intravenous delivery." Moreover, the specification discloses that viral transcription and not protein uptake was responsible for the observed transduction pattern. The Examiner asserts Barkats cures the deficiencies of Ruzo. But it does not. Applicants argue Barkats does not teach or suggest delivering a wild type human SGSH or any lysosomal protein to the central nervous system to treat MPSIIIA. Applicant disagrees that Barkats discloses the expression of two reporter genes: green fluorescent protein (GFP) and murine secreted alkaline phosphatase (mSEAP). mSEAP is not a lysosomal protein. MSEAP is a genetically engineered reporter gene that localizes on the outer surface of the cell through glycan phosphatidylinositol (GPI) linkage, see Christou reference. Applicants argue Barkats does not teach or suggest delivering any lysosomal protein to the nervous system. Accordingly, Barkats does not cure the deficiencies of Ruzo. Applicant’s arguments have been fully considered but are not persuasive.

It should be noted that applicants have not shown any unexpected or any expression of SGSH in neuronal and glial cells of a patient with MPS IIIA, thereby treating MPS IIIA. There is no evidence on the record that instant method expresses SGSH transgene in any specific cell type that is not disclosed in prior art. In fact, instant specification is completely silent on expressing SGSH in any cell type in an MPS IIIA patient, thereby treating MPS IIIA. Therefore relevance of applicant’s argument of expression is misplaced.
C. 	Applicants argue Ruzo's gene therapy approach was to reintroduce the wild-type copy of the gene in "either the liver or the skeletal muscle of a MPSIIIA mouse model to secrete the lacking enzyme to the bloodstream." Ruzo provides a rationale for the choice for hepatic or muscular expression of SGSH:

Applicants argue a person of ordinary skill reading this statement by Ruzo would have concluded that hepatic and muscular expression of SGSH was sufficient to reduce the CNS symptoms associated with Sanfilippo syndrome type A, and thus would not have been taught or motivated to use the intravenous injection method of the present invention. Indeed, Ruzo teaches that genetic modification of peripheral tissues (i.e., liver and muscle) followed by secretion of a wild- type copy of SGSH to the bloodstream was an effective treatment strategy: our results suggest that a therapy for the MPS IIIA based on the genetic modification of the liver or the muscle could benefit both the peripheral tissues and also the central nervous system. Therefore, our study suggests that this therapeutic approach. . would improve the lifespan and the quality of life of MPSIIIA patients. Applicants argue Ruzo does not teach or suggest directly targeting SGSH to the CNS. While Ruzo's gene therapy approach is based on the passive diffusion of a secreted wild-type SGSH into the bloodstream and surrounding tissues, Barkats teaches that such passive diffusion approach was unsuccessful for treating neural diseases using gene therapy. Barkats teaches that reliance on retrograde transport to induce the uptake of recombinant proteins into neurons requires a large number of viral particles to effectively target desired neurons. Yet, despite showing expression of reporter genes in selected area of the nervous system, Barkats does not teach or suggest that expression correlates with biological function. In contrast, the specification exemplifies the expression and the therapeutic effect of two genes: MECP2 and SMN. Furthermore, Applicant’s arguments have been fully considered but are not persuasive.
In response, for the same reasons as discussed above in previous section A-B the Examiner clearly has established motivation to alter the treatment strategy of Ruzo by substituting the AAV8 with scAAV9 disclosed in Barkats for intravenous administration of SGSH to receive the expected benefit of the scAAV9, of a sustained expression of the transgene was found in many brain regions such as NM and glial cells and because Ruzo teaches using AAV2/8 were able to secrete the enzyme to the bloodstream, as the SGSH activity in the blood serum almost reached the levels of control mice, and demonstrating that the enzyme was being taken up by non-transduced cells. Barkats does teach a functional gene to correlate expression and function, and while Ruzo does not teach that its hepatic-circulatory mechanism exists in the central nervous system, however hepatic expression implies that AAV9 vector delivered into bloodstream efficiently transduce along with MN and glial cells a broad distribution profile an reversing the MPS IIIA phenotype in affected mice. Ruzo explicitly states that “our study suggests that this therapeutic approach may be of great interest as it would improve the lifespan and the quality of life of MPSIIIA patients.
D. 	Applicants argue Barkats teaches that when driven by a ubiquitous promoter (CMV), expression of two reporter genes (GFP or murine secreted alkaline phosphatase (mSEAP)) was detected in a very specific area of the nervous system, and more so in the spinal cord. First, a person of skill in the art would find it perplexing that a transgene driven by a ubiquitous promoter should be expressed in a limited number of cell types within the central nervous system if the transgene had been efficiently delivered to the CNS. Second, Barkats does not teach or suggest that expression of a GFP or mSEAP transgene in these regions would have any therapeutic effect. That is, there is nothing in Barkats to suggest that mere expression of wild- type SGSH in the spinal cord, motorneurons, glial cells, median eminence, hippocampus, or corpus callosum would correct the lysosomal defects associated with the Sanfilippo syndrome type A. As mentioned above, mSEAP is not a lysosomal protein. Rather, mSEAP is an engineered reporter protein that expresses on the cell surface via GPI- anchor. Furthermore, a person of skill in the art might view the high expression of transgenes in glial cells as a way for the brain to clear a chemical perceived as a toxin. Third, the Examiner does not provide any evidence that the hepatic-circulatory secretory mechanism disclosed in Ruzo is also present and functional in the central nervous system. As noted above, Barkats teaches that gene therapy approaches that rely on the diffusion of recombinant proteins to the central nervous system did not work. Thus, because Barkats does not test a functional gene to correlate expression and function, and Ruzo does not teach that its hepatic-circulatory mechanism exists in the central nervous system, a person of skill in the art would not have had a reasonable expectation of success at arriving at the claimed method by merely substituting the rAAV2/8 of Ruzo with the scAAV9 of Barkats. Applicant’s arguments have been fully considered but are not persuasive.
In response, first Barkats has not been cited for the ubiquitous promoter but for the AAV9 vector for a higher level of transgene expression was observed with the sc- than with the conventional ssAAV9 vector. Second Barkats teaches the AAV9 vector for injections using scAAV9-GFP demonstrated the superiority of scAAV9 for systemic gene delivery to a high number of cells was found to express four weeks after i.v. injection of 2.times.10.sup.12 vg scAAV9, GFP was expressed in the spinal cord in both neuronal and glial cells. Third, Barkats teaches the scAAV9.mSEAP efficiently transduced the MNs and glial cells by crossing the BBB and this emphasizes the particular property of the vector to pass from the circulation to the CNS through the BBB, achieving widespread gene transfer to the nervous cells as such this provides motivation to substitute AAV2/8 with scAAV9 to receive the expected benefit of the scAAV9, of a sustained expression of the transgene without using BBB permeable agent to deliver and express gene of interest in the brain cells of the subject. This is evidence of the principle that the vector is not limited to diffusion but rather teaches scAAV9 has been shown to have broad tropism and to cross the BBB after systemic administration and deliver the recombinant proteins from transduced cells to non-transduced cells. Thus the rejection is maintained.
Conclusion
 No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magdalene K. Sgagias whose telephone number is (571)272-3305. The examiner can normally be reached M-F 8:00-5:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 





Magdalene K. Sgagias,
Art Unit 1632
/ANOOP K SINGH/Primary Examiner, Art Unit 1632